       UNITED STATES DISTRICT COURT
                     Eastern DISTRICT OF WISCONSIN


Jeffrey A. Polzin,

              Plaintiff,

       v.                                                 Case No. 2:21-cv-998

The City of Mayville, Wisconsin,
And, in his Individual Capacity,
Nicholas Weber,

              Defendants.




              COMPLAINT
       I.     NATURE OF ACTION

       101.   This is a civil rights action arising out of the unlawful seizure of the person

of the Plaintiff, by the individual Defendant, in violation of the Plaintiff’s right to be free

from excessive force, secured to him by the Fourth and Fourteenth Amendments to the

Constitution of the United States.




            Case 2:21-cv-00998-LA Filed 08/25/21 Page 1 of 6 Document 1
       II.      JURISDICTION AND VENUE

       201.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331

(federal question jurisdiction).

       202.     The Eastern District of Wisconsin is the proper venue for this action

because the Plaintiff’s claims arose within the geographical boundaries of the Eastern

District of Wisconsin within the meaning of 28 U.S.C. § 1391(b).



       III.     PARTIES

                A.     Plaintiff

       301.     The Plaintiff, Jeffrey A. Polzin, is a natural person with the capacity to sue

and be sued in this Court.


                B.     Defendants

       304.     Defendant Nicholas Weber is, on information and belief, an adult resident

of Wisconsin. At all times relevant to this lawsuit, Defendant Weber was employed as a

police officer for the City of Mayville, acting under color of law within the meaning of

42 U.S.C. § 1983, and within the scope of his employment as that term is used in Wis.

Stats. §895.46.

       305.     Defendant City of Mayville, Wisconsin, is a Wisconsin city with the

capacity to sue and be sued in this Court. Defendant City of Mayville is liable for the

unlawful acts of the Defendant Weber because he was acting within the scope of his

employment pursuant to Sec. 895.46, Wis. Stats. The Plaintiff does not allege that the


                                               2

              Case 2:21-cv-00998-LA Filed 08/25/21 Page 2 of 6 Document 1
wrongful acts alleged herein were carried out pursuant to a custom or policy of the

City of Mayville.


       IV.     ALLEGATIONS OF FACT AS TO ALL CAUSES OF ACTION

       401.    On April 26, 2018, Defendant Nicholas Weber, then a police officer for the

City of Mayville, Wisconsin, arrested Plaintiff Jeffrey A. Polzin, in the Mayville Police

Department headquarters, for disorderly conduct.

       402.    After placing Plaintiff Polzin under arrest, Defendant Weber placed

handcuffs on Polzin’s wrists, behind his back.

       403.    Plaintiff Polzin told Defendant Weber that the handcuffs were so tight that

they were causing him significant pain.

       404.    Defendant Weber then did something with the handcuffs, and told Polzin

that he had loosened them, but in reality they remained just as tight as, or tighter than,

they had been.

       405.    Defendant Weber left his handcuffs on Plaintiff Polzin for approximately

one-half hour, while transporting him by car to the Dodge County jail.

       406.    Plaintiff Polzin experienced pain continuously while restrained by

Defendant Weber’s handcuffs and has experienced numbness and tingling in his right

hand since that time.

       407.    Plaintiff Polzin has incurred significant medical expense in connection

with the diagnosis of neuropathy and its treatment, all caused by Defendant Weber

making his handcuffs unreasonably tight.


                                             3

             Case 2:21-cv-00998-LA Filed 08/25/21 Page 3 of 6 Document 1
       V.      BASIS OF LIABILITY

               A.     Fourth Amendment.

       501.    The individual Defendant, Nicholas Weber, violated Jeffrey Polzin’s right

to be free from unreasonable seizure when he employed excessive force through

making his handcuffs unreasonably tight.


               B.     Sec. 895.46, Wis. Stats.

       502.    Defendant City of Mayville, Wisconsin, is liable for the unlawful acts of

the Defendant Weber because he was acting within the scope of his employment

pursuant to Sec. 895.46, Wis. Stats. The Plaintiff does not allege that the wrongful acts

alleged herein were carried out pursuant to a custom or policy of the City of Mayville.


       VI.     DAMAGES.

               A.     Compensatory Damages.

               601.   By virtue of the unlawful actions of the individual Defendant

alleged above, Plaintiff Jeffrey A. Polzin suffered physical and emotional distress, and

incurred treatment expenses, for which he seeks an award of compensatory damages

in an amount deemed just by the Court.


               B.     Punitive Damages.

               602.   Because the acts of the individual Defendant herein alleged were

carried out maliciously or with reckless disregard for Mr. Polzin’s fundamental rights,


                                                 4

             Case 2:21-cv-00998-LA Filed 08/25/21 Page 4 of 6 Document 1
the Plaintiff seeks an award of punitive damages against the individual Defendant to

deter thim and others similarly situated from similar wrongful acts in the future.


      VII.    CONDITIONS PRECEDENT

      701.    All conditions precedent to this action within the meaning of Rule 9(c),

Fed. R. Civ. Pro., have been performed or have otherwise occurred.


      VIII. PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff prays the court to grant a judgment against the

 Defendants awarding him damages, costs, attorney’s fees and such other and further

 relief as the Court deems just.



      Dated this Wednesday, August 25, 2021.

                            Respectfully submitted,

                            Jeffrey A. Polzin,

                            Plaintiff

                            By

                            THE JEFF SCOTT OLSON LAW FIRM, S.C.
                            JEFF SCOTT OLSON
                            State Bar Number 1016284
                            131 West Wilson Street, Suite 1200
                            Madison, WI 53703
                            Phone:      608 283-6001
                            Fax:        608 283 0945
                            E-mail:     jsolson@scofflaw.com




                                             5

          Case 2:21-cv-00998-LA Filed 08/25/21 Page 5 of 6 Document 1
              /s/ Jeff Scott Olson
              _________________________
              Jeff Scott Olson

              ATTORNEYS FOR PLAINTIFF




                             6

Case 2:21-cv-00998-LA Filed 08/25/21 Page 6 of 6 Document 1
